Plaintiff’s motion for leave to appeal from the one judgment of the Appellate Division, dated July 18, 1950, granted only insofar as it affirms the trial court’s dismissal of the second cause of action.
Plaintiff’s motion for leave to appeal from the judgment of the Appellate Division, dated October 2, 1950, which affirms the judgment of the court below dismissing the first cause of action as to the defendant Roder alone denied.
Cross motion of defendants to dismiss plaintiff’s appeal taken as of right from judgments relating to the first and second causes of action granted, and appeal dismissed.